IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30347
                        Conference Calendar



LINSTON ARMAND,

                                         Plaintiff-Appellant,

versus

STATE OF LOUISIANA,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 02-CV-445-N
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Linston Armand, Louisiana prisoner # 100902, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim.    Armand contends that

the State of Louisiana violated his right to due process by

failing to inform him of the Anti-terrorism and Effective Death

Penalty Act’s (“AEDPA”) one-year statute of limitations for

filing a federal petition for habeas corpus.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30347
                                -2-

     Neither the United States Constitution nor any federal

statute requires a state or any state official to notify a person

convicted in state court of the AEDPA’s one-year limitations

period for filing a federal habeas petition.    The district court

correctly dismissed Armand’s 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim.     See 28 U.S.C.

§§ 1915(e)(2)(B)(i) and (ii); Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997); Harris v. Hegmann, 198 F.3d 153, 156 (5th

Cir. 1999).

     The dismissal of Armand’s complaint by the district court

counts as a strike under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    Armand is cautioned

that if he accumulates three strikes, he will no longer be

allowed to proceed in forma pauperis in any civil action or

appeal filed while he is detained or incarcerated in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     AFFIRMED.   SANCTION WARNING ISSUED.